Citation Nr: 0512389	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the service-connected right ankle sprain with traumatic 
arthritis.  



REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the RO.  

In December 2000, the RO increased the veteran's disability 
rating to 10 percent, effective on November 15, 1999.  Then, 
in an October 2003 rating decision, the RO increased the 
rating to 20 percent.  

Since the veteran is presumed to be seeking the highest 
possible rating, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).   



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected right knee disability is not shown 
to be productive of more than moderate limitation of motions; 
neither significant bony deformity nor ankylosis is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of the 
20 percent for the service-connected right ankle disability 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in August 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when the VCAA was enacted, the notice was provided 
after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the August 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded VA 
examinations in September 2000, July 2002, and August 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that his service-connected right ankle 
disability warrants a rating in excess of 20 percent.  

The veteran was afforded VA examinations in September 2000, 
July 2002 and August 2004.  The veteran's history and present 
symptoms were documented in the examination reports.  

In September 2000, the right ankle had limited motion with 
dorsiflexion of 10 degrees and plantar flexion of 20 degrees.  
Passive motion was about that range.  Eversion was 5 degrees 
and inversion was 15 degrees.  

The x-ray impression was that the bone and joint structures 
appeared intact.  It showed a small bony body adjacent to the 
tip of the medial malleolus that may represent an old chip 
fracture or possibly an accessory growth center.  

There was a slight deformity of the medial malleolus which 
might be associated with old trauma.  There were minimal 
degenerative changes involving the posterior limits of the 
tibiotalar joint. 

The examiner's impression was that of limited motion of the 
right ankle secondary to an old small chip fracture of the 
medial malleolus and chronic sprain.  

At the July 2001 examination, the right ankle showed no 
swelling, fluid, heat, erythema, tenderness, crepitus or 
laxity.  The fracture was clinically well healed.  There was 
no angulation, shortening, or false motion.  

His range of motion showed dorsiflexion of 10 degrees and 
plantar flexion of 20 degrees.  Inversion and eversion were 
mildly to moderately diminished.  

The examiner diagnosed status post fracture, right ankle with 
posttraumatic arthritis.  He opined that there was evidence 
of mild-to-moderate weakened movement, excess fatigability, 
and incoordination, which when coupled with pain would 
decrease motion an additional 5 degrees in all planes.

Radiologic report of the right ankle from April 2002 showed 
mild degenerative findings relative to the veteran's age.  
There was no acute fracture, dislocation, or other 
significant bone, joint or soft tissue abnormality. 

An April 2002 MRI showed subtle increased signal edema along 
the posterior border of the extensor digitorum tendon, which 
might represent strain or partial tear.  There was no 
evidence of lobular enlargement of this tendon to suggest 
acute a complete tear.  There was no peripheral edema.  

The findings were mostly in keeping with mild strain, sub-
acute in nature.  The remaining extensor tendons, flexor 
tendons and peroneus tendons were unremarkable.  No bone 
marrow edema or fluid collection was identified.  In 
particular, the peroneus brevis and longus along this tendon 
were unremarkable.  There was minimal fluid about the 
halluxes longest flexor tendon, which was a normal variant.  

The veteran's most recent VA examination was in August 2004.  
The right ankle showed no swelling, fluid, heat, erythema, 
crepitus or laxity.  There was moderate tenderness.  The 
fracture was well healed.  There was no angulation, 
shortening or false motion.  

The veteran's range of motion showed dorsifelxion of 20 
degrees, plantar flexion of 40 degrees and normal inversion 
and eversion.  

The veteran arose and stood normally.  His gait was normal.  
Heel and toe gaits were normal.  The veteran hopped 
moderately well on either foot.  He squatted without 
difficulty.  

The examiner diagnosed traumatic arthritis, both ankles, with 
the right greater than left, status post fracture right 
ankle.  There was no evidence of weakened movement, excess 
fatigability, or incoordination.  There was evidence that 
there was pain on decreased motion.

There was no history of weakness, stiffness, swelling, heat, 
redness or instability.  Pain and treatment were discussed.  
The veteran reported pain as constant, so there were no 
specific flare-ups.  

There was no evidence of additional limitation of motion or 
functional impairment showing flare-ups.  The veteran did not 
use or require an assistive device such as cane, crutch, or 
walker.  He did not use the brace.  There had been no surgery 
or diagnosis of inflammatory arthritis.  The veteran was able 
to perform his activities of daily living.  

The X-ray studies of both ankles were taken in conjunction 
with the examination.  Multiple views of the right ankle 
showed no fracture, dislocation or other significant bone, 
joint or soft tissue abnormality.  


Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Analysis

The veteran's right ankle disability is rated under diseases 
of the musculoskeletal system in VA's Schedule for Rating 
Disabilities.  

Under disabilities of the ankle, a 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees; or in dorsiflexion at more than 10 
degrees; or with abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating is assigned for ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion is between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

A 20 percent rating is assigned for the marked limited motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is dorsiflexion between 
0 to 20 degrees, and plantar flexion between 0-45 degrees.  
The veteran's range of motion for his right dorsiflexion was 
normal at 20 degrees, and for mild for his plantar flexion at 
40 degrees.  Inversion and eversion were shown to be normal.

The veteran is already assigned the maximum schedular rating 
for limitation of motion of the ankle.  

A higher rating would require actual or functional disability 
equivalent to ankylosis of the ankle as provided for by 
Diagnostic Code 5270.  The Board notes the veteran is not 
shown to have ankylosis or a functional equivalent thereof 
due to pain.  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown , 10 Vet. App. 
80, 85 (1997).  




ORDER

An increased rating in excess of 20 percent for the service-
connected right ankle disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


